


Exhibit 10.45

 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

First Addendum to Master Services and License Agreement between

Bridgepoint Education and eCollege.com

 

This Addendum (“Addendum”) to the Master Services and License Agreement between
Bridgepoint Education, Inc. (“Customer”) and eCollege.com (“eCollege”) for the
delivery of online courses, dated September 29, 2009 (the “Agreement”), is
entered into effective as of the 9th day of November, 2009.

 

WHEREAS, Customer and eCollege previously entered into the Agreement;

 

WHEREAS, the parties wish to amend the Agreement as more specifically set forth
below.

 

NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties agree as follows:

 

1)             ePortfolio:  eCollege’s portfolio product offering that can be
used to store and manage student work, assess the collection of student work
against stated learning outcomes using rubrics, and create a web-based
presentation to demonstrate students’ educational and career successes. 
Additionally, this product provides internal communication tools to foster
reflection and feedback between student and faculty users.  Each unique
ePortfolio account created for an authorized Customer user shall be deemed to be
an “ePortfolio User”.  Storage space allocated to Customer for usage of the
ePortfolio product shall be provided in accordance with eCollege’s then-current
storage policies.

 

2)             ePortfolio Implementation.  Customer hereby agrees to pay
eCollege a one-time implementation fee of [***], ( [***] applied against
Customer’s Service Credit, with the balance of [***] due and payable upon
[***]), for two ePortfolio structure implementations by eCollege (additional
ePortfolio structure implementations, as may be needed to support Customer’s
students, must be purchased separately).  This implementation fee, for
eCollege’s standard setup and implementation services for ePortfolio, includes
up to [***] hours of consulting and training (travel and expenses not
included).  This implementation fee does not include any work necessary to
convert Customer from an existing portfolio solution or to migrate existing
portfolio students to eCollege’s ePortfolio product.  Customer hereby commits to
schedule the implementation of ePortfolio as soon as possible following the
effective date of this Addendum, however, Customer understands and acknowledges
that the exact date and timing of implementation activities will depend upon the
scheduling and availability of applicable eCollege personnel and other
resources.  All training and implementation hours over those allocated above
must be pre-approved by Customer and will be invoiced separately by eCollege. 
Any pre-approved travel and expenses incurred by eCollege in association with
training and implementation activities must be reimbursed by Customer upon
invoicing from eCollege.

 

3)             ePortfolio License.  In exchange for a non-exclusive,
non-transferable, non-sublicenseable license to access and use eCollege’s
ePortfolio product during the term of the Agreement, Customer hereby agrees to
pay eCollege an annual fee of [***] per ePortfolio User.  On a monthly basis,
eCollege will invoice Customer for ePortfolio fees in an amount based upon the
number of ePortfolio Users enrolled in the eCollege System that have not been
assessed an ePortfolio fee in the prior twelve month period.  In addition to any
other terms and conditions set forth in this Agreement, an ePortfolio User’s
ability to use the ePortfolio product is contingent on Customer paying eCollege
the applicable ePortfolio fee for that ePortfolio User and this license not
expiring or terminating.  If eCollege’s agreement with the third party provider
for ePortfolio is terminated or expires, eCollege can terminate this license
upon written notice to Customer.  All

 

Addendum  091106

 

eCollege Proprietary and Confidential

[g13152kii001.jpg]

 

1

--------------------------------------------------------------------------------


 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

ePortfolio fees paid or due to eCollege by Customer are non-refundable.  The
ePortfolio product must be utilized by Customer at no less than an academic
program level.  The ePortfolio fees are in addition to the Technology Service
Fee Customer must pay to eCollege for each enrollment in Courseware, and do not
count towards Customer’s guaranteed Technology Service Fee commitments to
eCollege.

 

4)             Agreement Terms Unchanged.  No terms or conditions of the
Agreement, other than the amended terms set forth in this Addendum, are changed
by this Addendum.  Terms not defined herein shall have the meanings set forth in
the Agreement.

 

IN WITNESS WHEREOF, the parties have entered into this Addendum effective upon
the day first above written. The persons executing this Addendum for and on
behalf of the parties hereto represent that they are fully authorized to do so
for and on behalf of their respective principals.

 

 

eCollege.com

 

Bridgepoint Education, Inc.

 

 

 

 

 

 

By:

/s/ Matt Leavy

 

By:

/s/ Tom Ashbrook

 

 

 

 

 

 

Matt Leavy, President

 

Name:

Tom Ashbrook

 

 

 

 

 

 

 

Title:

SVP/CIO

 

2

--------------------------------------------------------------------------------
